SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 1, 2014 Bankwell Financial Group, Inc. (Exact name of registrant as specified in its charter) Connecticut 001-36448 20-8251355 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 220 Elm Street New Canaan, Connecticut 06840 (Address and Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EX-99.1 Press Release 1 Item 8.01 Other Events On October 1, 2014, Bankwell Financial Group, Inc., (“BWFG”) the holding company for Bankwell Bank (“Bankwell”), issued a Press Release announcing that it has successfully completed the merger of Quinnipiac Bank & Trust Company with and into Bankwell, effective today. A copy of the Press Release is included as Exhibit 99.1 to this current Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit Number Description Press Release dated October 1, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANKWELL FINANCIAL GROUP, INC. Registrant October 1, 2014 By: /s/ Ernest J. Verrico, Sr. Ernest J. Verrico, Sr. Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Press Release dated October 1, 2014 4
